Citation Nr: 1203772	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-30 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held in October 2011 before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for a left knee disability and a right ankle disability because they are the result of an in-service injury.  Specifically, the Veteran argues that in 1963 he was on special duty unloading tank tracks when one fell on his feet and legs.  He states that he was seen at the infirmary and although X-rays revealed no fractures, he was placed on light duty.

A review of the service treatment records reveals that in March 1964 the Veteran was seen after dropping a heavy box on his right middle foot.  The right bridge of his foot was noted to be mildly swollen.  The diagnosis was abrasion and bruise of the right middle foot.  X-ray studies revealed no significant abnormalities.  Bed rest until the next morning was prescribed.

Additionally, a February 1963 service treatment record, which follows earlier in-service complaints of pain in the plantar surface of the feet and pain in the lower legs, notes that the Veteran was asymptomatic with respect to the pain in his feet and lower leg.  Current complaints included frequent episodes of "trick" left knee.  On examination there was no swelling or areas of tenderness and no evidence of relaxation of ligaments.  The diagnosis was occasional trick knee, mild.  The Veteran was instructed to do exercises and return if it got worse.  X-rays revealed no significant abnormalities.

The separation examination report reflects normal examination of the lower extremities.  On the report of medical history for separation purposes, the Veteran denied "trick" or locked knee, arthritis, and bone, joint, or other deformity.  

The post-service medical evidence includes a December 1998 private treatment record which notes that the Veteran has had right ankle pain and swelling off and on throughout the last several years.  It has been particularly bad over the last several months.  It was noted that he had no history of specific trauma.  It was further noted that the Veteran is a pretty active individual who continues to play sports.  X-rays revealed significant subtalar talonavicular arthritis, chronic.  There was no significant tibiotalar arthritis.  

A September 1999 private treatment record notes that the Veteran began having pain in his left knee several weeks earlier.  He was noted to be an avid walker; he walks six miles three times a week and he does treadmill training the other days of the week.  He complained of some medial knee pain and swelling, with no locking or instability.  He denied any injury to his knee in the distant past or present.  The impression was bicompartmental degenerative joint disease on X-ray with pain.  

An August 2001 private medical report notes that the Veteran underwent a partial medial meniscectomy, a chondroplasty medial femoral condyle, and chondroplasty of the distal pole of the patella for his left medial meniscal tear.  

Another August 2001 private medical record notes that the Veteran has been complaining of right ankle pain for several years with no specific injury.  However, he provided some history of a distant injury while serving in the military, involving something falling on his foot, resulting in pain lasting for several weeks, then subsidence.  He also stated that he has been walking on the outside of his foot for several years due to pain.  Review of X-rays revealed significant arthritis of the talonavicular joint and talocalcaneal joint, suggestive of a previous fracture in the area of the talonavicular joint with subsequent healing.  The impression was subtalar arthritis status post previous fracture.  

An April 2002 VA treatment record notes that the Veteran was seen as a new patient for continuing joint pain in the ankle and knee.  

A November 2003 private medical record notes that the Veteran sustained injury to his left knee and right foot when a heavy tank track allegedly landed on his lower extremities.  The tank track caused direct torsion type trauma to his left lower extremity and impact to his right foot.  It occurred on a military base while he was serving in Germany.  He eventually had a left knee medial meniscectomy and later showed evidence suggesting a fracture of the right ankle with a suspicion for early Charcot joint involving the talonavicular articulation.  X-ray reports revealed degenerative arthrosis of the left knee.  The private physician opined that based on the clinical picture and history within reasonable medical certainty, the alleged tank injury is responsible for the clinical picture of the Veteran's lower extremities.

A June 2005 letter from a private physician notes that the Veteran incurred an injury to the knees and ankle when he was in Germany.  The symptoms in his knees and ankles persist at this time despite various treatment, physical therapy, and surgery.  

An October 2005 private treatment record notes that the Veteran suffers from long-standing bilateral knee and ankle pain dating over the last 10-15 years.  

The Board notes that VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, there is competent evidence of "trick" knee in service and an in-service injury somewhat similar to the one described by the Veteran, involving a heavy box falling on his right foot.  There is also private medical evidence indicating that the current disabilities of the left knee and right ankle may be associated with his military service.  However, the private physicians' opinions are based solely on the Veteran's recitation of events in service.  The private opinions are not based upon a complete review of the medical evidence, to include the service treatment records documenting the actual injury, the Veteran's complaints, and the examination findings in service.  The Board notes that the Veteran has not undergone a VA examination in conjunction with his current claims.  As such, a VA orthopedic examination is warranted in order to determine the nature and etiology of the Veteran's left knee and right ankle disabilities.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from June 2002 to the present, and associate them with the claims file.

2.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of any current left knee disability and right ankle disability.  The examiner should review the claims file, to include a copy of this remand, the service treatment records, as well as all other medical and lay evidence of record.

The examiner should provide a diagnosis of any currently present left knee and right knee disability.  With respect to each currently present disability, the examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or better probability) that the  disability is etiologically related to service, to include the March 1964 injury involving a heavy box falling on the Veteran's right foot and/or the February 1963 finding of "trick" left knee.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


